Title: To George Washington from La Rochefoucauld-Liancourt, 25 July 1796
From: La Rochefoucauld-Liancourt, François-Alexandre-Frédéric, duc de
To: Washington, George


        
          Sir
          Phil. 25 July 1796
        
        I should ought apologise for my Liberty in writing to you, when I am deprived from the advantage to be known of you, and when political considerations have made you thinking, I should not to be introduced to you, at my arrival in this country. but my apology for that liberty, shall be found in the motive of this Letter.
        Unfortunate La fayette’s friends & relations send to me those two enclosed Letters, which he wished should be Communicated to me, & which I receive only now at my returning from the Southern States. those friends are wishing, I should present them to you; they wish I could converse with you about the ways to make end to the long and cruel captivity of that honest man. I know some persons, & namely generous dr Bolman, have discoursed with you on that subject. I know also, that, should La fayette’s name have not been pronounced to you by any, invariable constanc⟨y⟩ of your friendship to him, should never Let you forgetting his dreadful situation, and without thinking for the most proper way of being serviceable to the friend, whose you appreciate the merits, & whose you know the misery. However,

so superflous it may be, I call your attention upon him, you will judge, that dut⟨y⟩ being prescribed to be, it should be a fault to me if I was to not acquit my self of it. and if my particular affection to La fayette, makes me looking at that duty as a more imperious one, you’ll excuse me for it. besides my Letter to you being yet unknown at every one, its inconveniency is limitated to the trouble youll have in reading of it. by Mrs Lafayettes Letter to gnl ferrary, youll see how barbarous is the rigor of the treatement she receives, ⟨mutilated⟩ treatement she received in robespierres prisons, during sixteen months, seems mild to her remembrance. you are, certainly acquainted, with the audience granted by the Emperor to Mrs de lafayette on her passage in Vienna. & you know, when she implored of him her husbands liberation Emperor answered to her, his own hands were tied up on that subject, and Mr De Lafs. liberation being out of his own power. you know Emperors ministers, less reserved a little, than their master had been, did pronounce to her that if His Imp. Maj. should be to grant Mr delaf.’ liberation even if the watch upon him to prevent his escape were Less rigourous, Emperor should then became object of diffidence to his own ally, the King of England: and you have, Sir, unquestionably concluded, with all of those who are acquainted with those authentical answers, that, the part of Lafy. conduct by which, his fetters have been forged, & are now daily rivetted, is not his participation to the french revolution, but only his participation to the American revolution, his unbounded devotion to the Cause of Liberty & independency of the United States. that is the very real crime never to be forgotten, by the King of England, and on account of which only la fayette is plunged in a dungeon.
        youll read, sir in Laf.’ Letter to Mr bolman & huger how, Confident as he is in your friendship and in the kindness of american nation, he relys upon his title of american Citizen. youll read how, being by the circumstances deprived as he is from the ⟨illegible⟩ country, he depends firmly upon his right to be claimed by that to the Cause of which he ⟨had de⟩voted his youth, and which he has served with all his heart & means, and youll observe, Sir Laf. being ignorant, when he wrote that Letter, that a so honorable employment of his first years, is the ⟨unic⟩ motive of his actual Captivity, by which; if longer, his Life even shall be Lost. youll find, also, by that Letter how Confident he is in dr bolman’s

active mind, & courageous generosity, proper, as he thinks, to help ⟨usefully⟩ your good ⟨sensations⟩ to him, and the interest of his fellow citizens.
        I should look at myself, as acting improperly, ⟨mutilated⟩ even hurting your feellings, if I was to urge you, Sir, either in the name of Lafes friends & relations, even as in his own to employ all the means you can, for ⟨mutilated⟩ his liberty and Life. the man, whom you have seen, embracing with a so compleat devotion, as your⟨self⟩, the Cause which places you among the greatest men, the man who should have expose his life, to make your safe, & to contribute to your glory, the man, whom you have judged deserving the title of your friends and to whom that honorable title seems the more precious ornament; the man whose the Son receives from you the proofs of a paternal affection, such man can not be unfortunate and you without employing youself very ⟨mutilated⟩ for making his misery to be terminated. and if political considerations, (which deepness I can not be judge of,) are to stop you, in the ⟨public⟩ proceedings, you & american nation who has adopted La fayette, could do with a so great ability in his favor, you are ⟨mutilated⟩ so miserable, as he is himself. I will per⟨mit myself⟩ only to repeat once more, that Lafes life, shall not resist to his captivity, if it is to be Longer and also that, if his cherissed wife, & childrens’ Company, are of great comfort to him in his gaol, the wiew of inhum⟨ane⟩ treatement they received for their devotion to him, is a continual subject of sorrow and despair to your frien⟨d⟩ Some words I have exchanged with Mr bolman on the berckley County’s road, Let me suspecting, those two Lett⟨ers⟩ could have been presented to you already: but I am n⟨ot⟩ sure enough of it, to ⟨illegible⟩ not risk to send you them on⟨ce⟩ more.
        you should have yet read in the public papers, Mrs Laf. Letter printed. I should blame ⟨dissimulation⟩ by which I should ⟨illegible⟩ be prevented to ⟨Confess⟩ you, I did myself make that Letter published. in all parts of america, where I have travelled and I have been almost in all State of the Union, I heard Mr de Laf. name pronounced every where almost with so much of ⟨mutilated⟩ friendship & interest, as I heard your own pronounced with respect, admiration confidence & affection. that Letter’s publication seemed to me proper to keep alive the deserved disposition. and I did not see any inconveniency in it. very strange

⟨illegible⟩ both by my situation and mental disposition, from any political Circumstance, I am & never shall be so, stra nge to the duties of friendship. and should I be Less friend of Laf. than I am, I should look at me as obliged only by the duties of Humanity to ressemble all means in my power to alleviate his misery.
        Sollicited to ⟨mutilated⟩ those Letters, I send them to his direction, without Letting him know I have the honor to write to you. I am Sir with the greatest respect for your eminent qualities your most humble & most obt ⟨servant⟩
        
          La Roche⟨foucauld⟩ Liancourt
        
      